department of the treasury internal_revenue_service washington d c contact person identification_number tleo l telephone number employer_identification_number uniform issue list date nov legend l m n q a b dear sir or madam we have considered your ruling_request relating to the effect a proposed restructuring will have on your organization under sec_501 of the internal_revenue_code and whether certain activities will constitute unrelated_trade_or_business under sec_513 facts l formerty known as m is aa nonprofit corporation that has been recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and which is not a private_foundation by virtue of being described in sec_509 l is the parent_corporation of a health care system operating primarily in southern a l was formed as a result of an affiliation between n and o pursuant to which l was established as the sole member of each of these organizations each of these organizations has been recognized as exempt from federal_income_tax under sec_501 of the code as an -2- as the sole member of each of these organizations each of these organizations has been recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 which is not a private_foundation because it is described in sec_509 this affiliation was the subject of private_letter_ruling dated b effective date n and owere each merged with and into l pursuant to a statutory merger under the law of the state of a the mergers as a result of the mergers n and o ceased to exist as separate legal entities prior to the mergers nwas the sole member of five nonprofit_corporations which were described in sec_501 of the code and was the sole shareholder of a a business corporation all of these corporations were engaged in health care activities or in related supporting activities recently one of the tax-exempt corporations has been dissolved and the business corporation is in the process of being dissolved prior to the mergers o was the sole member of four a nonprofit_corporations which were described in sec_501 c of the code collectively the four subordinate organizations of n and the four subordinate organizations of o together with any other entities controlled directly or indirectly by q are referred to as the subsidiaries prior to the mergers n and o were responsible for the local network operations of their respective affiliated operating units subject_to the control of l after the affiliation l n and o determined that n and o were no longer needed to function as local area networks as originally contemplated and that their elimination would further enhance the structural and financial integration of the two health care systems served by nand in contemplation of the mergers l n o and the subsidiaries entered into an affiliation agreement dated date the affiliation agreement in accordance with the affiliation agreement l continues to function as a community-based and community-governed regional integrated health care network without the existence ofnorq l’s near-term priorities continue to include establishing strategic direction and policy overseeing and directing the integration of the functions and the operations of the subsidiaries and the achievement of operating efficiencies and cost reductions through the elimination of duplicative functions and securing managed care contracts for l and the subsidiaries ts long- term priorities continue to include promoting the structural and financial integration of the health care services provided by the subsidiaries to enhance the provision of health care to communities served by l’s health system the certificate of incorporation of each of the subsidiaries has been amended and restated to reflect l as each of the subsidiaries’ sole member the bylaws of each of the subsidiaries have been amended to grant l significant governance management and financial authority with respect to each of the subsidiaries pursuant to the affiliation agreement l has the right to determine the types of services each of the subsidiaries provides and each subsidiary and each of its affiliated entities must comply with the directives of l’s board_of trustees the affiliation agreement also provides that each subsidiary must use its best efforts to ensure that its management maintains an effective working relationship with l’s chief_executive_officer to effectuate u's objectives to that end l’s chief_executive_officer has the authority to participate in performance evaluations and goal setting of the management of each of the subsidiaries under l's bylaws physicians must comprise no less than percent but no more than percent of the voting members of l’s board_of trustees in addition 's bylaws include a substantial conflicts of interest policy l has made the following representations he a at ail times at least a majority of the members of l’s board_of trustees will be comprised of independent members of the community at all times at least a majority of a quorum of l's board_of trustees will be comprised of independent members of the community at all times at least a majority of the members of l’s governance committee will be comprised of independent members of the community l's conflicts of interest policy applies to all of the subsidiaries the tax-exempt hospitals that l controls have adopted an open medical staff policy under which they accept for admission to their respective medical staffs all qualified physicians who apply the tax-exempt hospitals that l controls have adopted a charity care policy that applies to all persons without regard to age race or socio- economic status and that they communicate this policy to their respective employees and to the general_public the tax-exempt hospitals that controls have adopted a policy to provide health care services to all persons without regard to their ability to pay and without regard to age race or socio-economic status and that they communicate this policy to their respective employees and to the general_public the tax-exempt hospitals that l controls have adopted a policy to offer emergency health care service sec_24 hours a day to all persons without regard to their ability to pay and without regard to age race or socio- economic status and that they communicate this policy to their respective employees and to the general_public the tax-exempt hospitals that l controls have adopted a policy relating to the performance of affordable health care education programs for the benefit of the community and that they communicate this policy to their respective employees and to the general_public the tax-exempt hospitals that l controls have adopted a policy relating to the performance of medical education programs for physicians and other 21s -4 health care professionals in the community k l the tax-exempt hospitals that l controls conduct medical_research programs for the benefit of the community the tax-exempt hospitals that l controls have adopted a policy that they will use any surplus of revenués over expenses for the benefit of the community such as to improve the quality of patient care to expand their respective facilities or to advance their respective medical training education or research programs rulings requested after the mergers l will continue to qualify as exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 after the mergers l will continue to be a public charity under sec_509 of the code after the mergers l’s provision of management or other services loans capital contributions and or the transfer of assets personnel or resources to any of the subsidiaries will not adversely affect the tax-exempt status of l and will not constitute an unrelated_trade_or_business to l under sec_513 of the code applicable law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 of the cade provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations provides that for an organization to be exempt as one described in sec_501 of the code it must be both organized and operated exclusively for one or more exempt purposes under sec_1 c -1 d i b of the regulations an exempt_purpose includes a charitable purpose sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressiy empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themseives are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the court stated that the presence ofa single nature will destroy the exemption regardless of the number or importance of truly purposes nonexempt purpose if substantial in exempt sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of heaith has long been recognized as a charitable purpose see restatement second trusts sec_368 sec_372 4a scott fratcher the law of trusts sec_368 sec_372 ed ae revrul_69_545 1969_2_cb_117 states that a properly organized nonprofit_hospital meets the community benefit standard and thus qualifies for exemption as a charitable_organization under sec_501 c of the code where its board_of trustees is controlled by independent civic leaders it has a medical staff open to all qualified physicians in the area consistent with the size and nature of its facilities it operates a full-time emergency room open to all persons without regard to the ability to pay and it provides hospital care for everyone in the community able to pay the cost thereof either themselves through private health insurance or with the aid of public programs the application of the community benefit standard to exempt hospitals and other exempt health care organizations was sustained in 506_f2d_1278 d c cir vacated on other grounds 426_us_26 and in 71_tc_158 acq 1981_2_cb_2 sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes rationale following the mergers l’s activities pursuant to the affiliation agreement will promote the charitable health care purposes of the subsidiaries at least a majority of the members of l's board_of trustees and its governance committee will be comprised of independent members of the community and a majority of a quorum of the board_of trustees will be comprised of independent members of the community l has adopted a conflicts of interests policy that also applies to the subsidiaries the taxeeaxempt-hospitals that l controls have adopted the following policies an open medical staff policy a charity care policy a policy that they will provide health care services to all persons without regard to their ability to pay and without regard to their age race or socio-economic status a policy to offer hours emergency heaith care services to all persons without regard to their ability to pay and without regard to their age race or socio-economic status a policy relating to the performance of affordable health care education programs for the benefit of the community a policy retating to the performance of medical education programs for physicians and a policy that they will use any surplus of revenue over expenses for the benefit of the community these hospitals conduct medical_research programs for the benefit of the community therefore l satisfies the community benefit standard of revrul_69_545 supra as a result l will continue to be organized and operated exclusively for charitable purposes under sec_501 of the code contributions to organizations exempt from federal_income_tax under sec_501 of the code or income derived from the performance of services by related sec_501 organizations do not fall within the definition of unrelated_business_income under section dollar_figure nor create taxable gain_or_loss to the transferor or transferee l’s entering into the affiliation agreement with the subsidiaries will not adversely affect its status as an organization described in sec_501 because l will continue to be organized and operated exclusively for the promotion of health within the meaning of revrul_69_545 supra the provision of management or other services loans capital contributions and the transfer of assets personnel or resources between l and the subsidiaries pursuant to the affiliation agreement will not adversely affect its tax-exempt status under sec_501 because these activities will facilitate its charitable purposes of promoting health for the benefit of the community within the meaning of revrul_69_545 in addition l will continue to qualify as a supporting_organization under sec_509 ruling sec_1 after the mergers l will continue to qualify as exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 after the mergers l will continue to be a public charity under sec_509 of the code after the mergers l’s provision of management or other services loans capital contributions and or the transfer of assets personnel or resources to any of the 2p subsidiaries will not constitute an unrelated_trade_or_business to l under sec_513 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested them and may not be used or cited by others as precedent we are informing your exempt_organizations area manager of this action please keep a copy of this letter in your permanent records if you have any questions about these rulings please contact the person whose name and telephone number are shown in the heading of this jeter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely aligned marvin friedlander marvin friedlander manager exempt_organizations technical group ye
